[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-11149         ELEVENTH CIRCUIT
                                                                  NOVEMBER 2, 2011
                                        Non-Argument Calendar
                                                                      JOHN LEY
                                      ________________________          CLERK

                                           Agency No. A087-441-540

HUI HUA LIN,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.
                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (November 2, 2011)

Before CARNES, HULL and PRYOR, Circuit Judges.

PER CURIAM:

         Hui Hua Lin, a native and citizen of the People’s Republic of China, seeks

review of the Board of Immigration Appeals’ decision affirming the Immigration

Judge’s denial of her applications for asylum, withholding of removal, and relief
under the United Nations Convention Against Torture and Other Cruel, Inhuman

or Degrading Treatment or Punishment. In her original 2008 asylum application,

Lin asserted that she feared persecution based upon her political opinion. She

stated that if returned to China she might be forced to undergo sterilization

because she had violated the family planning policy by having one child and

expecting a second one. Her second child was born in February 2009. In a 2010

supplemental statement, filed the Friday afternoon before her Monday asylum

hearing, Lin argued for the first time that she feared persecution based upon her

religious belief as a Christian.

        About her asylum application, Lin argues that the BIA erred by upholding

both the IJ’s adverse credibility determination regarding her fear of persecution

based on religious beliefs and its determination that she had not demonstrated a

well-founded fear of future persecution based on her violation of China’s family

planning policy. Lin did not argue to the BIA that the IJ erred by denying her

withholding or CAT claims. Even so, she asks us to reverse those decisions as

well.

                                          I.

        We review de novo our subject matter jurisdiction. Amaya-Artunduaga v.

U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). “We lack jurisdiction to

                                          2
consider a claim raised in a petition for review unless the petitioner has exhausted

[her] administrative remedies” for that claim. Id. (citing 8 U.S.C. § 1252(d)(1)).

Because Lin failed to argue to the BIAthat she was entitled to withholding of

removal and CAT relief, she did not exhaust those claims, and we lack jurisdiction

to consider them.

                                       II.

      As for Lin’s asylum claim, because the BIA expressly adopted and affirmed

the IJ’s decision without an opinion, we review the IJ’s and BIA’s decisions. See

Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). “We review the IJ’s factual

determinations under the substantial-evidence test.” Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1286 (11th Cir. 2005). We must “affirm the [IJ’s] decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (quotation marks omitted). Under this test, “we view the record evidence in

the light most favorable to the agency’s decision and draw all reasonable

inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc). Accordingly, “[t]o conclude the BIA’s decision should

be reversed, we must find that the record not only supports the conclusion, but

compels it.” Ruiz, 479 F.3d at 765 (quotation marks omitted).

                                             3
                                         A.

      The IJ may deny asylum petitions solely on an adverse credibility

determination, particularly if the applicant fails to produce corroborating evidence.

See Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir. 2006). Under the

applicable standard, credibility determinations are based on the totality of the

circumstances and all relevant factors “without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii). Once an adverse credibility finding is made, the

burden shifts to the applicant to show that the finding is not supported by

“specific, cogent reasons” or was not based on substantial evidence. Id. at 1232

(quotation marks omitted). “[A] credibility determination, like any fact finding,

may not be overturned unless the record compels it.” Id. (quotation marks

omitted).

      The record does not compel reversal of the IJ’s determination that Lin did

not credibly fear persecution due to her Christian faith upon return to China. Lin

began attending Christian churches as early as 2005 and strongly considered

baptism in 2006. Lin listed her religion as Christian in her 2008 asylum

application but did not assert that she feared persecution for her Christian faith.

Instead, her application stated that she sought asylum based on her political

                                          4
opinion and the Torture Convention. In an attached personal statement, she

asserted that her application was based on her fear of persecution in China based

on her violation of China’s family planning law. She expressed her fear of being

forced to undergo sterilization if she returned to China, but did not mention any

fear of religious persecution. She testified that she “assume[d] that [it] is only a

little bit of persecution” based on religion in China.

      The IJ found that if Lin truly feared religious persecution in China, she was

on notice that she should assert that ground for asylum relief because her husband

left China and was granted asylum in the United States because of religious

persecution. He also is a Christian. But Lin did not raise this ground for asylum

until the Friday before her Monday asylum hearing in 2010. The IJ concluded that

this late filing was “suspicious” and “inconsistent with the fact that if [Lin]

believe[d] she would be persecuted on account of her religion then she would have

mentioned that in her asylum application.” Lin has failed to show this finding was

not based on specific, cogent reasons or not based on substantial evidence.

                                          B.

      Lin also contended that she had a well-founded fear of persecution because

she would be subject to forced sterilization upon return to China. Lin claimed that

Chinese population control measures permitted a couple to have only two children

                                           5
before forced sterilization, and she had two while living in America. The IJ found

the State Department Country Profile of China was more reliable than the

evidence Lin submitted. The profile found that the birth-limitation policy

prohibited forced sterilization or abortion, and the limitation policy varied

significantly nationwide. It also found that enforcement of the policy was less

stringent in rural areas, such as the Fujian Province, where Lin lived before she

came to this country. The profile also showed that the Fujian Province reported no

forced sterilizations during the last ten years.

      The evidence Lin presented either was not from objective sources or was

unauthenticated. Her asylum application included letters from Lin’s sister and two

friends in the Fujian Province who alleged that they were forcibly sterilized after

the birth of their second child. Those witnesses were unavailable for cross

examination, and besides, those women purported to have their children while in

China, not overseas as Lin had. The government notices that Lin proffered to

illustrate the possible punishment that she faced were not authenticated by any

reputable organization or individual, were not signed, were obtained only for the

hearing, and did not identify their authors. The IJ thus found that those documents

had little evidentiary weight, noting that “documentation from China, particularly




                                           6
from Fujian Province, is subject to widespread fabrication and fraud.” The record

as a whole does not compel reversal of the IJ’s ruling.

PETITION DISMISSED IN PART, DENIED IN PART.




                                         7